DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
                                                         Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5. Claims [22-24] are rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1 +6 +7-8 and 10+13-16] of U.S. Patent No.  [US. 10,742,884] in view of Okazaki (US. 2013/0232355).


Re Claims [22], Claims [1 +6+7-8] of U.S. Patent No.  [US. 10,742,884] discloses everything except a user operating the operation switch and the generated data being a moving image data.

Nonetheless in the same field of endeavor Okazki discloses an image processing device as 
 The operation unit 150 is a collective term of members which receive a user's operation, and includes an operation button, an operation lever, a touch panel and the like provided on the exterior of the digital camera 100)  and  generating a moving image data for transfer (see for example see ¶¶ 0051 and 0069, the controller 130 performs data transmission processing to the smart phone(s) 250 through the communicating unit 171 (S409). The controller 130 of the digital camera 100 monitors if the data transmission is completed (S410). The controller 130 of the digital camera 100 continues the data transmission processing to the smart phone(s) 250 (No in S410) until the data transmission completes, [the image capturing device 100 captures and transmits a moving data in view of ¶0069]).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Claims [1 +6+7-8] of U.S. Patent No.  [US. 10,742,884]  before the effective filling date of the claimed invention by the teachings of Okazaki  since this would allow to capture and transfer moving image data to a client device. Thus enhancing usability.


Re Claim [23], Claims [10+13-16] of U.S. Patent No.  [US. 10,742,884] discloses everything except a user operating the operation switch and the generated data being a moving image data.

Nonetheless in the same field of endeavor Okazki discloses an image processing device as 
U.S. Patent No.  [US. 10,742,884], (see for example Okazaki fig. 2). Okazaki further discloses a user operating an  operation switch (see ¶0038, The operation unit 150 is a collective term of members which receive a user's operation, and includes an operation button, an operation lever, a touch panel and the like provided on the exterior of the digital camera 100)  and generating a 

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Claims [10+13-16] of U.S. Patent No.  [US. 10,742,884]  before the effective filling date of the claimed invention by the teachings of Okazaki  since this would allow to capture and transfer moving image data to a client device. Thus enhancing usability.
 
 Re Claim 24, is rejected by the same reasoning as claims 22 and 23 since a program is an implicit to an apparatus and a method.

6. Claims [22-24] are rejected on the ground of nonstatutory double patenting as being unpatentable over claims [ 1 +2+ 8-10]] of U.S. Patent No.  [US. 10,321,057] in view of Okazaki (US. 2013/0232355).


Re Claims [22], Claims [1 +2+ 8-10] of U.S. Patent No.  [US. 10,321,057] discloses everything except a user operating the operation switch   the generated data being a moving image data.

Nonetheless in the same field of endeavor Okazki discloses an image processing device as 


Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Claims [1 +2+ 8-10] of U.S. Patent No.  [US. 10,321,057]  before the effective filling date of the claimed invention by the teachings of Okazaki  since this would allow to capture and transfer moving image data to a client device. Thus enhancing usability.


Re Claim [23], has substantially same limitation as claim 22 above thus analyzed and rejected by the same reasoning.
 
 Re Claim 24, is rejected by the same reasoning as claims 22 and 23 since a program is an implicit to an apparatus and a method.

Allowable Subject Matter
7. Claims [1-15 and 17-21] are allowed.
8. The following is a statement of reasons for the indication of allowable subject matter:
 Re Claims [1 and 11] none of the prior arts on the record alone or in combination  teaches or reasonably discloses: an imaging device, comprising: control the display device to change a display for each working mode of a plurality of working modes of the streaming transfer function, wherein the display for a first working mode of the plurality of working modes is different from the display of a second working mode of the plurality of working modes, and the plurality of working modes comprises a stop mode, a standby mode, and an executing mode; in conjunction with the other limitation of the claim.

 Claims 2-10 and 21 are allowed due to their direct or indirect dependency on claim 1.
 Claims 12-17 and 19-20 are allowed due to their direct or indirect dependency on claim 11.
                                                          Conclusion
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698